Exhibit 10.1

 

[g225142kg01i001.jpg]

 

October 23, 2012

 

Mr. Nick Deeming

10 Rue de la Tannerie

Carouge

1227

Switzerland

 

Dear Nick:

 

This letter agreement (the “Agreement”) states the terms and conditions
applicable to the termination of your employment with Transocean.  All
references in this Agreement to “Transocean” or “Company” shall mean Transocean
Management Ltd., its parent, subsidiaries, affiliates and related entities.

 

1.                                       End of Employment.  The parties hereby
agree that you have resigned your employment as Senior Vice President, General
Counsel and Assistant Corporate Secretary of Transocean Ltd., including any and
all other officer, director and other positions with Transocean, with effect as
of October 23, 2012 (the “Termination Date”).  Within ten days following the
Termination Date or such earlier time as required by applicable law, Transocean
will pay you a lump sum cash payment for all of your base salary and unused
vacation time earned or accrued through the Termination Date.

 

2.                                       Separation Compensation.

 

(A)          You shall receive a lump sum cash payment equal to CHF 644,375
gross (the “Compensation”), subject to and contingent upon your timely execution
of the waiver and release attached hereto as Annex I (the “Waiver and
Release”).  In order to be considered as timely and valid, the Waiver and
Release must be signed by you and delivered to Transocean no earlier than one
month and one day from your Termination Date.  Transocean reserves the right to
deduct from the Compensation such social security contributions and taxes as may
be required by law and in accordance with Transocean’s Swiss tax protection
program. Payment of the Compensation shall be made within ten days after
delivery by you to Transocean of your duly executed Waiver and Release.

 

--------------------------------------------------------------------------------


 

(B)           Subject to and contingent upon your timely execution without
revocation of the Waiver and Release, you will also receive a lump-sum cash
payment equal to CHF 387,804, representing your pro-rated target bonus
opportunity under Transocean’s Performance Award and Cash Bonus Plan for the
2012 calendar year (the “2012 Bonus”).  Payment of your 2012 Bonus, less
applicable withholding, will be made simultaneously with the payment of
Compensation after the Termination Date, and will be in lieu of your
participation in the Cash Bonus Plan for the 2012 calendar year.

 

(C)           Contingent upon your timely execution of the Waiver and Release,
the Company agrees that you will have no obligation to repay any amount you have
received attributable to the amount by which UK taxes on your income from the
Company exceeded your Swiss tax liability on such income, and the Company will
continue to reimburse you for the amount by which UK taxes on your income from
the Company exceed your Swiss tax liability, in respect of all payments and
benefits payable by the Company, including those made hereunder.

 

3.                                       Long-Term Incentive Plan Awards.  The
following terms shall apply to any awards under the LTIP that remain outstanding
as of the Termination Date:

 

(A)          Restricted Stock Units.  Upon your timely execution of the Waiver
and Release, you will become entitled to receive the shares subject to the
time-vested Restricted Stock Units (“RSUs”) previously granted to you under the
LTIP.  For the avoidance of doubt, the following provides details regarding the
status of your outstanding RSU awards:

 

Grant Date

 

RSUs Granted

 

Vested Per
Schedule as of
October 23, 2012

 

Accelerated
Vesting on
October 23, 2012*

 

02/07/2011

 

6,725

 

2,241

 

4,484

 

02/10/2011

 

6,658

 

2,219

 

4,439

 

02/17/2012

 

15,737

 

0

 

15,737

 

 

--------------------------------------------------------------------------------

*Your accelerated RSUs will be settled 30 days following your Termination Date,
contingent on execution without revocation of the Waiver and Release.

 

(B)           Non-qualified Stock Options.  Non-qualified stock options (“NQ
Options”) previously granted to you under the LTIP which were not vested prior
to the Termination Date shall be forfeited.  All vested NQ Options will remain

 

2

--------------------------------------------------------------------------------


 

exercisable until the first anniversary of the Termination Date. For the
avoidance of doubt, the following provides details regarding the status of your
NQ Options:

 

Grant Date

 

Exercise
Price
(in U.S.
dollars)

 

Number
Awarded

 

Total number
exercisable on
October 23,
2012

 

Forfeited as of
October 23,
2012

 

Exercise
Period
Ends

 

02/10/2011

 

$

78.7600

 

13,096

 

4,365

 

8,731

 

10/23/2013

 

02/17/2012

 

$

50.7900

 

38,331

 

0

 

38,331

 

N/A

 

 

(C)           Contingent Deferred Units.  Contingent upon your timely execution
of the Waiver and Release, you will receive a pro-rata portion of the contingent
deferred units (“CDUs”) previously granted to you under the LTIP that are
outstanding as of your Termination Date.  For the avoidance of doubt, the
following provides details regarding the pro rata portion of your outstanding
CDUs:

 

Grant Date

 

CDUs Held

 

Forfeited as of
Termination
Date

 

Portion
Allocated as of
Termination
Date

 

Earned

 

02/10/2011

 

6,658

 

2,739

 

3,919

 

TBD*

 

02/17/2012

 

15,737

 

11,998

 

3,739

 

TBD*

 

 

--------------------------------------------------------------------------------

* The determination of the vested awards will be made within the first 60 days
of 2014 and 2015 for the 2011 award and the 2012 award, respectively, and the
distribution of the vested portion of the award will be made on March 15, 2014,
and 2015 respectively.

 

4.                                       Benefits.

 

(A)          Retirement Plans.  Following the date of your separation from
service for any reason as an employee of Transocean, you will no longer be able
to participate in the Transocean Management Ltd. Pension Plan (the “Plan”).  The
payment of your benefit under the Plan (and under any other plan in which you
may have participated) will be made in accordance with the terms of the
applicable plan based on the date of your separation from service; provided,
however, that you will be fully vested in all rights thereunder following your
timely execution of the Waiver and Release.

 

3

--------------------------------------------------------------------------------


 

(B)           Continued Medical Coverage.  Following your Termination Date and
for a period ending on the earlier of December 31, 2013 or your employment with
any other employer, you shall be eligible to continue to participate in the
Transocean International Medical Plan with “Employee Plus Family” coverage at a
monthly cost of $408.

 

(C)           Repatriation and Other Expenses.  You will be reimbursed for
reasonable and documented repatriation costs incurred on or before March 1,
2013, in accordance with Transocean policy.  Without limiting the generality of
the foregoing, you shall be entitled to reimbursement for any housing, car
allowance or storage costs for which you would have been entitled to
reimbursement had you continued your employment with Transocean through March 1,
2013.

 

(D)          Severance.  You will not be eligible to participate in any
severance plan or arrangement established by Transocean, including but not
limited to the Transocean Executive Severance Policy, and you agree that you
will have no right to claim a benefit under any severance plan or arrangement.

 

(E)           Outplacement Services.  You will be eligible to receive
outplacement services in accordance with the current Human Resources’ practice
at a cost to Transocean not to exceed CHF 29,869.

 

(F)           Other Benefits and Perquisites.  Except as otherwise provided in
this Agreement, the terms and conditions of each Transocean benefit plan or
program in which you participate as of the Termination Date shall continue to
apply to any payments due and owing to you under the terms of such plan or
program.  Nothing in this Agreement shall limit or constrain in any way
Transocean’s ability to amend the terms and/or conditions of any such plan or
program.

 

5.                                       Waiver And Release.

 

(A)          In exchange for this Agreement you agree, on behalf of yourself,
your heirs, relations, successors, executors, administrators, assigns, agents,
representatives, attorneys, and anyone acting on your behalf as follows:

 

You irrevocably and unconditionally release, acquit, and forever discharge
Transocean, and any predecessors or successors (collectively, the “Transocean
Group”), and its and their past and present officers, directors, attorneys,
insurers, agents, servants, suppliers, representatives, employees, affiliates,
subsidiaries, parent companies, partners, predecessors and successors in
interest, assigns and benefit plans (except with respect to vested benefits
under such plans), and any other persons or firms for whom the Transocean Group
could be legally responsible (collectively, the “Transocean Released Parties”),
from any and all claims, liabilities or causes of

 

4

--------------------------------------------------------------------------------


 

action, whether known or now unknown to you, arising from or related in any way
to your employment or termination of your employment with the Transocean Group
and/or any of the Transocean Released Parties and occurring through the date you
sign this Agreement.

 

You acknowledge that this Agreement is your knowing and voluntary waiver of all
rights or claims arising before you accept and return this Agreement, as
indicated below.  You understand and agreed that your waiver includes, but is
not limited to, all waivable charges, complaints, claims, liabilities, actions,
suits, rights, demands, costs, losses, damages or debts of any nature.  You
further acknowledge and agree that your waiver of rights or claims is in
exchange for valuable payments and other promises in addition to anything of
value to which you are already entitled.

 

Notwithstanding anything to the contrary, the waiver set forth in this
Section 5(A) shall not apply with respect to any claims to payments, benefits or
rights arising under this Agreement.

 

You further acknowledge and agree that the Transocean Group has no obligation to
reemploy, rehire or recall you, and promise that you shall not apply for
re-employment with the Transocean Group.

 

(B)           In exchange for this Agreement the Transocean agrees as follows:

 

Transocean irrevocably and unconditionally releases, acquits, and forever
discharges you, your heirs, relations, successors, executors, administrators,
assigns, agents, representatives, attorneys and anyone acting on your behalf
(collectively the “Executive Released Parties”) from any and all claims,
liabilities or causes of action, whether known or now unknown to Transocean,
arising from or related in any way to your employment or termination of your
employment with the Transocean Group and occurring through the date Transocean
signs this Agreement other than claims arising due to fraudulent actions of
which the executive officers of Transocean are not aware.

 

Transocean acknowledges that this Agreement is a knowing and voluntary waiver of
all rights or claims arising before it accepts and returns this Agreement,
except as set forth above.  Transocean understands and agrees that its waiver
includes, but is not limited to, all waivable charges, complaints, claims,
liabilities, actions, suits, rights, demands, costs, losses, damages or debts of
any nature except as set forth above.

 

6.                                       Miscellaneous.  You warrant,
acknowledge and agree that:

 

(A)          Your acceptance of this Agreement is completely voluntary;

 

(B)           You are hereby being advised in writing by Transocean to consult
with an attorney regarding the terms of this Agreement before accepting;

 

5

--------------------------------------------------------------------------------


 

(C)           You are receiving under this Agreement consideration of value in
addition to anything to which you are already entitled;

 

(D)          You understand that this Agreement includes a release and waiver of
all claims, known and unknown, past or present, other than claims with respect
to the rights arising under this Agreement or as otherwise specified in
Section 5;

 

(E)           You are fully competent to execute this Agreement, which you
understand to be a binding contract;

 

(F)           You accept this Agreement including the waiver and release of your
own free will, after having a reasonable period of time to review, study and
deliberate regarding its meaning and effect, and without reliance on any
representation of any kind or character not specifically included in writing in
the Agreement;

 

(G)           You understand that Transocean Management Ltd. is relying upon the
truthfulness of the statements you make in the Agreement and you understand that
Transocean Management Ltd. would not enter into this Agreement if you did not
make each of the representations and promises contained in the Agreement.

 

7.                                       Cooperation.  For a period ending
March 1, 2013, you agree to reasonably cooperate with and make yourself
available on a continuing basis to Transocean and its representatives and legal
advisors in connection with any matters in which you are or were involved during
your employment with Transocean or any existing or future claims,
investigations, administrative proceedings, lawsuits and other legal and
business matters as reasonably requested by Transocean; provided, however, to
the extent reasonably practicable all communications from Transocean will come
from Margrit Visinand.  You also agree to promptly send to the Deputy General
Counsel and Chief Compliance Officer of Transocean Ltd. copies of all
correspondence (for example, but not limited to, subpoenas) received by you in
connection with any such matters involving or relating to Transocean, unless you
are expressly prohibited by law from so doing.  You agree not to cooperate
voluntarily in any third party claims against Transocean.  You agree that
nothing in this Agreement restricts your ability to appropriately respond to a
subpoena or other request from the government or regulators.  Transocean agrees
to reimburse you for your reasonable out-of-pocket expenses incurred in
connection with the performance of your obligations under this section.

 

8.                                       Confidentiality.  You acknowledge that,
in the course of your employment with Transocean, you have acquired Confidential
Information which is and remains the exclusive property of Transocean. You agree
not to divulge to any other person, firm, corporation or legal entity, any
Confidential Information or trade secret of Transocean, except as required by
law. “Confidential Information” shall mean information: (A) disclosed to or
known by executive as a consequence of or through executive’s

 

6

--------------------------------------------------------------------------------

 


 

employment with Transocean; (B) not generally known outside of the Transocean
Group; and (C) which relates to any aspect of Transocean or their business,
finances, operation plans, budgets, research, or strategic development. 
“Confidential Information” includes, but is not limited to, Transocean’s trade
secrets, proprietary information, financial documents, long range plans,
customer information, employee compensation, marketing strategy, data bases,
pricing and costing data, patent information, computer software developed by
Transocean, investments made by Transocean, and any information provided to
Transocean by a third party under restrictions against disclosure or use by
Transocean or others.  You additionally represent and agree that you will not
disclose the existence, terms and conditions of this Agreement to any third
party other than your attorney or legal advisor.

 

9.                                       Return of Property.  You acknowledge
and agree that you will promptly return to Transocean all property pertaining to
its business activities that is in your possession, as well as any other
property of Transocean that you are expressly requested to return, including
computers, files, documents, and other materials which were given to you by
Transocean for your use during your employment or which are otherwise in your
possession, custody or control.  Transocean will promptly return to you all of
your personal property that it has in its possession and, if a specific list is
provided, will make reasonable efforts to provide to you electronic copies of
your personal records stored on any Transocean computer or server.

 

10.                                 Announcement; Non-Disparagement.

 

(A)                              Attached to this Agreement as Annex 2 is a
press release regarding your status with Transocean.  This press release will be
consistent with internal Transocean communication.  Neither you nor Transocean
shall make any public statement, except as required by applicable law, regarding
the termination of your employment that is inconsistent with such internal
announcement or press release.

 

(B)                                You agree that, in acting alone or in concert
with others, you will not (1) publicly criticize or disparage Transocean or any
of its officers, employees, directors or agents, or privately criticize or
disparage Transocean or any of its officers, employees, directors or agents in a
manner intended or reasonably calculated to result in public embarrassment to,
or injury to the reputation of, Transocean or any of its officers, employees,
directors or agents; (2) directly or indirectly, acting alone or acting in
concert with others, institute or prosecute, or assist any person in any manner
in instituting or prosecuting, any legal proceedings of any nature against
Transocean; (3) commit damage to the property of Transocean or otherwise engage
in any misconduct which is injurious to the business or reputation of
Transocean; or (4) take any other action, or assist any person in taking any
other action, that is adverse to the interests of Transocean or inconsistent
with fostering the goodwill of Transocean; provided, however, that nothing in
this Section 10(B) shall apply to or restrict in any

 

7

--------------------------------------------------------------------------------


 

way the communication of information by you to any state or federal law
enforcement agency, and you will not be in breach of the covenant contained in
(2) above solely by reason of your testimony which is compelled by process of
law.

 

(C)                                The Company agrees that, in acting alone or
in concert with others, it will not publicly criticize or disparage you or
privately criticize or disparage you in a manner intended or reasonably
calculated to result in public embarrassment to, or injury to the reputation of,
you; provided, however, that nothing in this Section 10(C) shall apply to or
restrict in any way the communication of information by the Company to any state
or federal law enforcement agency, and the Company will not be in breach of the
covenant contained above solely by reason of its testimony which is compelled by
process of law.

 

11.                                 Non-Solicitation of Customers.  You agree
that, during the one year period beginning on the Termination Date, you will not
directly or indirectly, on your own behalf or on behalf of others, solicit or
accept any business producing or providing products or services which Transocean
produces or provides from any person that was a customer or client or
prospective customer or client of Transocean during the period during which you
were employed by Transocean.

 

12.                                 Non-Solicitation of Employees.  You agree
that during the term of your employment under this Agreement and for a period of
one year following the Termination Date, you will not either directly or
indirectly solicit, induce, recruit or encourage any of Transocean’s employees
to leave their employment, or attempt to solicit, induce, recruit or hire
Transocean’s employees, either for yourself or any other person or entity.

 

13.                                 Indemnification Agreement.  Nothing in this
Agreement shall act as a release or waiver by you of any rights of defense or
indemnification which would otherwise be afforded to you under the Articles of
Association of Transocean Ltd. or the similar governing documents of any
affiliate of Transocean Ltd., or any rights of defense or indemnification
afforded to you under the indemnification agreement previously entered into
between you and Transocean, or any rights of defense or indemnification which
would be afforded to you under any officer liability or other insurance policy
maintained by Transocean.  The Company will maintain directors and officer
liability insurance coverage related to your employment for a period of six
years following the Termination Date, which coverage shall be on terms not
materially less than the Company’s current coverage.

 

14.                                 Enforcement of Agreement.  No waiver or
nonaction with respect to any breach by the other party of any provision of this
Agreement, nor the waiver or nonaction with respect to any breach of the
provisions of similar agreements with other employees or consultants shall be
construed to be a waiver of any succeeding breach of such provision, or as a
waiver of the provision itself.  Should any provisions hereof be held to be
invalid or wholly or partially unenforceable, such holdings shall not invalidate
or void the

 

8

--------------------------------------------------------------------------------


 

remainder of this Agreement.  Portions held to be invalid or unenforceable shall
be revised and reduced in scope so as to be valid and enforceable, or, if such
is not possible, then such portion shall be deemed to have been wholly excluded
with the same force and effect as if they had never been included herein.

 

15.                                 Choice of Law.  This Agreement shall be
interpreted and construed in accordance with and shall be governed by the laws
of Switzerland, notwithstanding any conflicts of law principles which may refer
to the laws of any other jurisdiction.

 

16.                                 Notices.  Notices provided for in this
Agreement shall be in writing and shall either be personally delivered by hand
or sent by:  (i) mail service, postage prepaid, properly packaged, addressed and
deposited with the mail service system; (ii) via facsimile transmission or
electronic mail if the receiver acknowledges receipt; or (iii) via Federal
Express or other expedited delivery service provided that acknowledgment of
receipt is received and retained by the deliverer and furnished to the sender. 
Notices to you by Transocean shall be delivered to the last address you have
filed, in writing, with Transocean, and notices by you to Transocean shall be
delivered to Transocean Management Ltd., c/o Executive Vice President and Chief
of Staff, Chemin de Blandonnet 10, CH-1214 Vernier, Switzerland.

 

17.                                 Assignment.  This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
any successors or assigns of Transocean.

 

TRANSOCEAN MANAGEMENT LTD.

 

 

/s/ Ihab Toma

 

23/10/2012

 

By:  Ihab Toma

 

Date

 

 

ACCEPTANCE OF AGREEMENT BY EMPLOYEE

 

I hereby accept this Agreement and agree to be bound by the terms and conditions
stated in it.

 

Accepted this 23rd day of October, 2012.

 

 

/s/ Nick Deeming

 

Nick Deeming

 

9

--------------------------------------------------------------------------------


 

ANNEX 1

 

WAIVER AND RELEASE FROM LIABILITY

 

WHEREAS, I have been employed by Transocean Management Ltd.; and

 

WHEREAS, after due and considerate negotiations Transocean Management Ltd. and I
have entered into a letter agreement on                                (the
Agreement)

 

NOW, THEREFORE, in consideration of the covenants undertaken by, and the release
given by, Transocean Management Ltd. in the Agreement, and except for those
obligations created by, arising out of or referred to in the Agreement, I
knowingly and voluntarily release and forever discharge Transocean Management
Ltd. and any present or former parent corporation, affiliates, subsidiaries,
divisions, joint ventures, insurers, attorneys, benefit plans, plan
administrators, successors and assigns and the current and former employees,
officers, directors, representatives and agents thereof, as well as all
otherwise affiliated or related entities or persons of and from any and all
claims, known and unknown I have or may have against Transocean Management Ltd.
arising out of or in connection with my employment relationship with Transocean
Management Ltd.

 

AGREED AND ACCEPTED this          day of
                                          , 2012.

 

 

 

 

Nick Deeming

 

10

--------------------------------------------------------------------------------


 

ANNEX 2

 

PRESS RELEASE

 

11

--------------------------------------------------------------------------------


 

GRAPHIC [g225142kg05i001.gif]

 

Transocean Ltd.

Investor Relations and
Communications Dept.

 

Analyst Contacts:

Thad Vayda

 

News Release

 

+1 713-232-7551

 

 

 

 

 

 

 

Diane Vento

 

 

 

+1 713-232-8015

 

 

 

 

 

 

Media Contact:

Guy A. Cantwell

 

FOR RELEASE: October 23, 2012

 

+1 713-232-7647

 

 

 

TRANSOCEAN LTD. ANNOUNCES RESIGNATION OF GENERAL COUNSEL

 

ZUG, SWITZERLAND—Transocean Ltd. (NYSE: RIG) (SIX: RIGN)  today announced that
on October 23, 2012, Nick Deeming notified Transocean Ltd. of his resignation as
Senior Vice President, General Counsel and Assistant Corporate Secretary for
personal reasons.  The company expresses its gratitude to Mr. Deeming for his
service.

 

Effective immediately, Mr. Deeming’s responsibilities as General Counsel will be
assumed by Michael F. Munro, Vice President, Deputy General Counsel and Chief
Compliance Officer and David Schwab, Senior Associate General Counsel, Global
Head of Dispute Resolution. Messrs. Munro and Schwab will report to Steven L.
Newman, President and Chief Executive Officer.

 

Mr. Munro joined Transocean in 2008 as Associate General Counsel and Chief
Compliance Officer.  He was named Vice President in February 2010 and Deputy
General Counsel in May 2012.  Before joining Transocean, Mr. Munro held legal
and compliance positions at Baker Hughes, Inc. and Bristow Inc.  From 1989-2006,
he held various positions with The Dow Chemical Company including Corporate
Treasury Counsel, Managing Counsel International Trade and Deputy Director,
Global Ethics and Compliance.  Mr. Munro earned his bachelor’s degree at the
University of Michigan, Ann Arbor, and a joint Juris Doctorate and Masters of
Business Administration from the University of Notre Dame.

 

Mr. Schwab joined Transocean in 2010 as Associate General Counsel responsible
for the company’s legal affairs in North and South America.  In June 2011, he
was appointed Global Head of Dispute Resolution, responsible for all of
Transocean’s material litigation, and in April 2012 he became Senior Associate
General Counsel.  Prior to joining Transocean Mr. Schwab was with Air Liquide
for 10 years, most recently as General Counsel of the company’s global
engineering businesses. Before joining Air Liquide, Mr. Schwab was with the law
firm of Bracewell & Patterson, L.L.P.  Mr. Schwab earned his bachelor’s degrees
in public policy studies and political science at Duke University and his Juris
Doctorate from Southern Methodist University School of Law.

 

About Transocean

 

Transocean is a leading international provider of offshore contract drilling
services for oil and gas wells. The company specializes in technically demanding
sectors of the global offshore drilling business

 

--------------------------------------------------------------------------------


 

with a particular focus on deepwater and harsh environment drilling services,
and believes that it operates one of the most versatile offshore drilling fleets
in the world.

 

Transocean owns or has partial ownership interests in, and operates a fleet of,
115 mobile offshore drilling units consisting of 48 High-Specification Floaters
(Ultra-Deepwater, Deepwater and Harsh-Environment drilling rigs), 25 Midwater
Floaters, nine High-Specification Jackups, 32 Standard Jackups and one swamp
barge. Included in the 115 drilling units, the company has 32 Standard Jackups
and one swamp barge classified as discontinued operations. In addition, we have
six Ultra-Deepwater Drillships and three High-Specification Jackups under
construction.

 

For more information about Transocean, please visit our website at
www.deepwater.com.

 

--------------------------------------------------------------------------------

 